DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 11/29/2021 
This application is a CON of 17/075,923 now a patent 11,190,709 which is a CON of 16/456,613 now a patent 10,819,918 which is a CON of 16/023,675 now a patent  10,368,013 which is a CON of 15/492,738 now a patent 10,015,413 which is a CON of 15/011,253 now a patent 9,674,429 which is a CON of 14/536,315 now a patent 9,294,671 which is a CON of 14/180,887 now a patent 8,917,329 which claims benefit of 61/869,029 08/22/2013
The application has a Domestic Priority date of 08/22/2013
Claims 1, 3 and 12 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 and 06/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CONTINUATION
This application is claiming the benefit of prior-filed application 17/075,923 now a patent 11,190,709 which is a CON of 16/456,613 now a patent 10,819,918 which is a CON of 16/023,675 now a patent  10,368,013 which is a CON of 15/492,738 now a patent 10,015,413 which is a CON of 15/011,253 now a patent 9,674,429 which is a CON of 14/536,315 now a patent 9,294,671 which is a CON of 14/180,887 now a patent 8,917,329 which claims benefit of 61/869,029 08/22/2013 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the entire “Summary” section was not included in the original application, the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to make necessary correction, unless applicant can establish copendency between the applications.
This application repeats a substantial portion of prior Application 17/075,923 now a patent 11,190,709 which is a CON of 16/456,613 now a patent 10,819,918 which is a CON of 16/023,675 now a patent  10,368,013 which is a CON of 15/492,738 now a patent 10,015,413 which is a CON of 15/011,253 now a patent 9,674,429 which is a CON of 14/536,315 now a patent 9,294,671 which is a CON of 14/180,887 now a patent 8,917,329 which claims benefit of 61/869,029 08/22/2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Number 11,190,709 B2, U.S. Patent Number 10,819,918 B2, U.S. Patent Number 10,368,013 B2, U.S. Patent Number 10,015,413 B1, U.S. Patent Number 9,674,429 B2, U.S. Patent Number 9,294,671 B2, U.S. Patent Number 8,917,329 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: An image capture apparatus, comprising:
1. Patent 11,190,709 B2: An image capture apparatus, comprising:
an image sensor configured to capture an input image having a source aspect ratio, the input image including pixels located at input positions;
1. Patent 11,190,709 B2: an image sensor configured to capture an input image having a source aspect ratio, the input image including pixels located at input positions;
a display coupled to one or more physical processors; and
1. Patent 11,190,709 B2: a display coupled to one or more physical processors; and
the one or more physical processors configured to: obtain the input image;
1. Patent 11,190,709 B2: the one or more physical processors configured to: obtain the input image, wherein a portion of the input image includes a subset of the pixels;
generate an output image by applying a transformation to the input image without cropping or padding of the input image to preserve entire field of view of the input image within the output image, the output image having a target aspect ratio different than the source aspect ratio, the output image including the pixels located at output positions; and present the output image on the display; wherein:
1. Patent 11,190,709 B2: generate an output image by applying a transformation to the input image without cropping or padding of the input image to preserve entire field of view of the input image within the output image, the output image having a target aspect ratio different than the source aspect ratio, the output image including the pixels located at output positions, wherein:
the transformation includes a linear scaling to uniformly stretch or compress the input image and a non-linear warping to non-uniformly warp the input image; 
1. Patent 11,190,709 B2: the transformation non-uniformly shifts the pixels from the input positions to the output positions based on distances between the input positions of the pixels and a center of the portion within the input image; 
the linear scaling and the non-linear warping change the pixels from being located at the input positions in the input image to output positions in the output image; 
3. Patent 11,190,709 B2: a scaling function to uniformly stretch or compress the input image along a first axis; and a warping function to non-uniformly warp the input image along a second axis, the first axis perpendicular to the second axis.
and the nonlinear warping includes: a horizontal warping that changes pixel positions as a function of horizontal coordinates of the pixels, an amount of horizontal change in pixel positions characterized by a horizontal distortion offset that an individual pixel moves away from a first reference edge; and
1. Patent 11,190,709 B2: the transformation non-uniformly shifts the pixels such that less shifting occurs between the input positions and the output positions of the pixels closer to the portion than between the input positions and the output positions of others of the pixels farther from the portion than the others of the pixels and distortion increases towards boundary of the output image; and
a vertical warping that changes the pixel positions as a function of vertical coordinates of the pixels, an amount of vertical change in pixel positions characterized by a vertical distortion offset that the individual pixel moves away from a second reference edge different from the first reference edge.
1. Patent 11,190,709 B2: the transformation includes a scaling up that preserves a first dimension of the input image and interpolates existing information within the input image to extend a second dimension of the output image, the second dimension orthogonal to the first dimension, wherein all resolution of the input image is preserved in the output image; and present the output image on the display.


2. Application: wherein the horizontal warping is tuned in combination with the vertical warping to preserve width of objects throughout a horizontal plane.
13. Patent 11,190,709 B2: wherein an amount of horizontal correction applied is tuned to reduce perceivable distortion in the output image.


Claims 3-4, 6-13 and 15-20 are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11,190,709 B2, U.S. Patent Number 10,819,918 B2, U.S. Patent Number 10,368,013 B2, U.S. Patent Number 10,015,413 B1, U.S. Patent Number 9,674,429 B2, U.S. Patent Number 9,294,671 B2, U.S. Patent Number 8,917,329 B1.    

Allowable Subject Matter
Claims 5 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Shaw et al. (U.S Patent Publication Number 2013/0312042 A1) discloses a system that incorporates teachings of the subject disclosure may include, for example, receiving video content at a mobile device, utilizing the mobile device for adjusting dimensions of an area of attention in an image of the video content based on a desired display resolution, utilizing the mobile device for adjusting dimensions of a peripheral portion that surrounds the area of attention, and replacing the image with the adjusted image during presentation of the video content. Other embodiments are disclosed.
Kobayashi (U.S. Patent Publication Number 2011/0298982 A1) discloses methods, systems and circuit elements that enable improved interface between a source electronic devices that generate rotatable image frames and an external sink device. In particular, aspects of the invention enable image de-rotation and/or improved speed in horizontal and V-scaling of image data supplied to an external sink device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 5, 2022